DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bale (US 2612853).
In regards to claim 6, Bale teaches a forming device for forming rings (dough ring cutter machine, see also Col. 3, line 51 to Col. 4, line 36, see also Figs. 1, 2, and 4) comprising: 
an abutments on which a mass portion (dough 99) can be placed (see conveyor table 96) and a pressing devices (see Fig. 1) arranged at a distance opposite the abutment, wherein the pressing device (see annular guide plates 76) comprises a press ram placed in the direction of the abutment, reducing the distance (see Figs. 1 and 2), 
wherein the press ram (76) includes a recess (see Figs. 1 and 2, see area around element 90), where the pressing device (cutting assembly 11) in addition includes a displacement rod (inner punch member 80) to insert the core hole into the mass portion, 
wherein the displacement rod is placed in the recess of the press ram in its direction of movement with respect to the press ram, 
wherein between the press ram and the displacement rod a cut-out ring is placed (see outer member 81, knife edges 83), which is arranged in particular around the displacement rod, 
wherein the press ram, the displacement rod and the cut-out ring can be displaced independently of one another in the direction of the abutment, 
wherein the pressing device includes a centering ring (outer punch 65) to restrict the diameter of the formed ring which constitutes a forming ring for the outer contour of the mass portion, particularly the dough piece (99). 

In regards to claim 8 (dependent upon claim 6), wherein the centering rings, the displacement rod, the cut-out ring and the press ram are arranged concentrically to one another, particularly in the axis of the recess of the press ram.  See arrangement in Bale regarding the rings, rod and press ram, these are concentric to one another, see Figs. 1 and 2, centering ring (65), displacement mandrel (91, 80), cutting ring (81) and press ram (76) are arranged concentrically to one another.

In regards to claim 9 (dependent upon claim 6), wherein the abutment is configured as a conveyor belt (see conveyor belt 96 of Bale), on which the dough piece can be transported, wherein the pressing device, the center ring, the displacement rod, the cut-out ring and the press ram can be moved in the direction of motion of the conveyor belt at the speed of the conveyor belt (this is a manner of operation of the device which Bale is capable of operating).

In regards to claim 10 (dependent upon claim 6), wherein the abutment is configured as a conveyor belt, transport bar or pressure cup or a number of transport bars, pressure cups or as multi-surface transport drum, see teaching of conveyor belt by Bale.

In regards to claim 11 (dependent upon claim 6), wherein the centering ring can move with the press ram along its direction of motion, particularly along with the press ram, see teaching of the structure by Bale of the centering ring and press ram, see Figs. 1 and 2.  The abutment is designed as a conveyor belt (97), according to claims 9 and 10.  The centering ring (65) can be moved with the press ram (76) along its direction of movement with the press ram (76).

In regards to claim 12 (dependent upon claim 6), wherein a number of pressing devices, each of identical configuration, are arranged along the length and/or width of the abutment, particularly along the length and/or width of the conveyor belt, see teaching by Bale of plural pressing devices, see Figs. 1 and 2, as it allows for forming plural doughnuts from the sheet of dough 99 on the conveyor belt 96.  From Figure 1 it can be seen that along the width of the conveyor belt (97) there are a number of similarly designed pressing devices.

In regards to claim 16 (dependent upon claim 6), wherein the pressing device, the centering ring, the displacement rod, the cut-out ring and/or the press ram can be displaced by a cam switching or electromechanically or pneumatically or hydraulically.  See teaching of the main drive shaft that operates the elements, see Col. 2, lines 1-5 of Bale.  The pressing device, the centering ring, the displacement mandrel, the cutting ring and/or the pressing ram can be adjusted via a cam switch mechanism (see cam follower 32, Figure 6, see Col. 2, lines 14-21).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bale (US 2612853).
Bale teaches the claimed invention as shown above in regards to claim 6.
In regards to claim 7 (dependent upon claim 6), of the centering ring being of one-part of multi-part configuration, this is modification of the features of Bale via making the elements integral or to make separate of forming the center ring into plural pieces.  Wherein, the operation of the center ring as seen in Bale operates from the positions as seen in Figs. 1 and 2, and thus this is seen as is within what a person skilled in the art is accustomed to do within the framework of normal practice, the more so as the advantages thus achieved are readily apparent are foreseeable in advance.

In regards to claim 13 (dependent upon claim 6), regarding the transport carriage and of the main ram being connected with the transport carriage by means of structural elements in such a way that the main ram is moveable along with the transport carriage, see the teaching by Bale regarding the cutting assembly 11 that supports the forming devices, and further of a main drive shaft that, see Col. 2, lines 1-5, the operating of the forming devices by the movable movement of the punch carrier 50, see Col. 2, line 50 to Col. 3, line 15.  The transport carriage is seen by the brackets, such as the angled bracket 12, side plates 13, frame bracket 14.
One of ordinary skill in the art would recognize the particular arrangement as comprising the features as being equivalent to the claimed transport carriage.

In regards to claim 14 (dependent upon claim 13), wherein the main ram is arranged, by guides, tracks and/or rods, on the transport carriage, so that it can slide in the pressing direction of the main ram.  See teaching regarding the cutting assembly 11 that supports the forming devices, and further of a main drive shaft that, see Col. 2, lines 1-5, the operating of the forming devices by the movable movement of the punch carrier 50, see Col. 2, line 50 to Col. 3, line 15.  The known forming device (10) also has a main punch with a transport slide (12, 13), according to claim 13, the main punch being arranged to be displaceable via guides on the transport slide in the pressing direction of the main punch.

In regards to claim 15 (dependent upon claim 13), wherein the main ram is moveable in its pressing direction by a power drive placed on the transport carriage, wherein the main ram is connected with the power drive.  According to column 2, lines 2-6, with the main punch (11) can be adjusted in its pressing direction via a drive arranged on the transport carriage (12, 13).

In regards to claim 17 (dependent upon claim 6), wherein the contour of the centering ring and/or of the press ram and/or of the displacement rod or cut-out ring are rotation-symmetric, star-shaped, oval or other form.  According to column Col 3, line 75 to Col. 4, line 1, the contour of the centering ring (65) is rotationally symmetrical as it forms a circular cut 100.  Thereby, the elements are rotation-symmetric by forming a doughnut and results in concentric circles within and thus one of ordinary skill in the art would recognize this as teaching rotation symmetric due to the formed circular cuts. Further this would be a change in shape modification for the various other types of formed dough pieces that would have been obvious for one of ordinary skill in the art to modify the various elements in Bale in forming the desired shaped dough products.  

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The prior art of record fails to teach of the method regarding the forming of the rings from dough or other masses, in which the device with centering ring, displacement rod, cut-out ring, and a press ram, with the claimed steps regarding the second step b) how the core hole is made and “the displacement rod penetrates into the mass portion to a lower value than the thickness of the mass portion pre-pressed in the step a)” resulting in a thin core of the mass.
Wherein, the closest prior art includes the Bale reference (US 2612853, see also above) that teaches of the core is instead pushed upwardly through the throat of the inner punch and into the hopper 55 rather than having the core punched out by the cut-out ring.  This is different from the claimed steps of b, c, and d of the claimed method.
Akesson (US 4592916) teaches of forming a cake which a process that includes a press ram with ring that forms into the mass 17 against an abutment 16, wherein a core 19 is pressed by means of a displacement rod 14, a lower form is formed from the mass, see Fig. 3, wherein the core is removed in Figs. 4 and 5.  This is different from the claimed process, particularly of steps c and d of the claimed method, and does not form a formed ring.
Katz (US 3335678) teaches of press ram with lower flange portion 93 with only movable center punch portion (plug member 108), and lacks the centering ring, displacement rod, cut-out ring, and a press ram.
Downing (US 3248980) teaches of forming a doughnut from a mass 20 that includes a centering ring  (doughnut cutters with hollow shell 176), displacement rod 186, cut-out ring 196, and a press ram, wherein the doughnut center 184 is located in the recess.  However, the Downing reference does not teach the step concerning the displacement rod, wherein the displacement rod penetrates into the mass portion to a lower value than the thickness of the mass portion pre-pressed in the step a), so that a thin core of the mass portion remains between the abutment and the displacement rod.  Instead the core is formed at the same size and further, the formed doughnut is released prior to the core being removed. 
Lastly, of interest is the Rondolin (US 1578761) reference that teaches of a biscuit forming process wherein the punch a is surrounded by cutter 2 that pushes into a mass x, however, the punch forming a product that is thinner than the surrounding mass, this is a different process from the formed doughnut pieces from the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
Pappas (US 5162119), see Fig. 32, wherein the two belts, 412 and 420, and the gap wherein scrap is situated to allow for material to be collected, see 422 tray, see Col. 18, lines 18-28.
Balsano (US 5176922) teaches of a press for pizza with plurality of operable cylinders concentric to one another, see Figs. 3-7. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744